Name: 81/545/EEC: Commission Decision of 19 June 1981 concerning animal health conditions and veterinary certification for imports of fresh meat from Bulgaria
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-07-27

 Important legal notice|31981D054581/545/EEC: Commission Decision of 19 June 1981 concerning animal health conditions and veterinary certification for imports of fresh meat from Bulgaria Official Journal L 206 , 27/07/1981 P. 0001 - 0006 Spanish special edition: Chapter 03 Volume 22 P. 0214 Portuguese special edition Chapter 03 Volume 22 P. 0214 Commission Decisionof 19 June 1981concerning animal health conditions and veterinary certification for imports of fresh meat from Bulgaria(81/545/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries [1], as last amended by Directive 77/98/EEC [2], and in particular Article 16 thereof,Whereas it is necessary to lay down animal health conditions for imports of fresh meat from Bulgaria;Whereas, following a Community veterinary mission, it appears that the animal health situation in Bulgaria compares favourably with that in most of the Community countries, particularly as regards diseases transmissible through meat; whereas, however, in a buffer zone along the border with Turkey comprising the regions Mitchourine, Malko TÃ ¢rnovo, Groudovo, Elhovo and Svilengrad, vaccination of bovine animals is carried out against exotic foot-and-mouth disease; whereas, therefore, Commission Decision 81/315/EEC [3] has established health protection measures in respect of these regions;Whereas, in addition, the responsible veterinary authorities of Bulgaria have confirmed that Bulgaria has for at least 12 months been free from rinderpest, exotic foot-and-mouth disease, African swine fever, classical swine fever, contagious porcine paralysis (Teschen disease) and swine vesicular disease and that no vaccinations have been carried out against those diseases during that time with the exception of the buffer zone along the Bulgarian-Turkish border where A22 foot-and-mouth disease vaccination is carried out under official control; whereas no swine vaccinated against classical swine fever are present in Bulgaria;Whereas the responsible veterinary authorities of Bulgaria have undertaken to notify the Commission of the European Communities and the Member States, by telex or telegram, within 24 hours, of confirmation of the occurrence of any of the abovementioned diseases or an alteration in vaccination policy against them;Whereas animal health conditions and veterinary certification must be adapted according to the animal health situation of the non-member country concerned;Whereas certain Member States because of their particular animal health situations concerning foot-and-mouth disease benefit from special provisions in intra-Community trade and should therefore also be authorized to apply special provisions in respect of imports from third countries; whereas these provisions must be at least as strict as those which the same Member States apply in intra-Community trade;Whereas it will be necessary to re-examine this Decision with a view to its adaptation to Community rules concerning the control and eradication of foot-and-mouth disease and swine fever within the Community;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article I1. Member States shall authorize the importation of the following categories of fresh meat from Bulgaria:(a) fresh meat of domestic animals of the bovine, porcine, ovine and caprine species, excluding that originating from the regions Mitchourine, Malko Tarnovo, Groudovo, Elhovo and Svilengrad, conforming to the guarantees laid down in the animal health certificate in accordance with Annex A, which must accompany the consignment;(b) fresh meat of domestic solipeds, conforming to the guarantees laid down in the animal health certificate in accordance with Annex B, which must accompany the consignment.2. Member States shall not authorize the importation of categories of fresh meat from Bulgaria other than those referred to in paragraph 1.Article 2Until the adoption by the Council of rules concerning the control and eradication of foot-and-mouth disease within the Community, and while continuing to prohibit vaccination against foot-and-mouth disease, Ireland and the United Kingdom in respect of Northern Ireland may, in respect of fresh meat of bovine animals, swine, sheep and goats referred to under Article 1 (1) (a), retain their national animal health rules relating to protection against foot-and-mouth disease.Article 3This Decision shall not apply to imports of glands and organs authorized by the country of destination for pharmaceutical manufacturing purposes.Article 4This Decision shall be re-examined with a view to its adaptation to Community rules concerning the control and eradication of foot-and-mouth disease and swine fever within the Community and in any case before 1 July 1982 concerning foot-and-mouth disease.Article 5This Decision shall apply from 1 January 1982.Article 6This Decision is addressed to the Member States.Done at Brussels, 19 June 1981.For the CommissionThe PresidentGaston Thorn[1] OJ No L 302, 31. 12. 1972, p. 28.[2] OJ No L 26, 31.1. 1977, p. 81.[3] OJ No L 127, 13. 5. 1981, p. 16.--------------------------------------------------ANNEX A+++++ TIFF ++++++++++ TIFF +++++--------------------------------------------------ANNEX B+++++ TIFF ++++++++++ TIFF +++++--------------------------------------------------